Case: 15-50745      Document: 00513580984         Page: 1    Date Filed: 07/06/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                    No. 15-50745                            FILED
                                  Summary Calendar                       July 6, 2016
                                                                       Lyle W. Cayce
                                                                            Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ROBERT HELMS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 6:14-CR-189-31


Before DAVIS, JONES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Robert Helms appeals the sentence imposed following his conviction of
conspiring to possess with the intent to distribute methamphetamine. He
contends that the written judgment improperly includes a special condition of
supervised release that conflicts with the district court’s oral pronouncement
of sentence. The Government, conceding error, asks this court to reform the
written judgment and affirm the judgment as modified.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50745         Document: 00513580984        Page: 2     Date Filed: 07/06/2016


                                       No. 15-50745

      Helms had no opportunity to object to the special condition of supervised
release that was included in the written judgment. Accordingly, this court will
review the imposition of that condition for an abuse of discretion. United States
v. Bigelow, 462 F.3d 378, 381 (5th Cir. 2006). Helms has made that showing.
      At sentencing, the district court sentenced Helms to a three-year term of
supervised release without mentioning that he would be subject to any specific
conditions. The district court later issued a written judgment that directly
conflicted with its oral pronouncement of sentence by including a special
condition of supervised release requiring Helms to submit to searches by his
probation officer. 1 See United States v. Martinez, 250 F.3d 941, 942 (5th Cir.
2001). In the event of a conflict, the oral pronouncement of sentence controls
and the written judgment must be amended to conform to the orally imposed
sentence. United States v. Vega, 332 F.3d 849, 852-53 (5th Cir. 2003).
      Accordingly, we GRANT the Government’s motion to reform the
judgment, MODIFY the judgment to strike the special condition of release
requiring Helms to submit to searches by his probation officer, and AFFIRM
the judgment as modified. See 28 U.S.C. § 2106. The Government’s alternative
motion for an extension of time to file a brief is DENIED.




      1   The special condition provides that:
               The defendant shall submit his or her person, property, house,
               residence, office vehicle, papers, computers as defined in 18 U.S.C.
               Section 1030(e)(1), and other electronic communications or data storage
               devices or media, to a search conducted by a United States probation
               officer. Failure to submit to a search may be grounds for revocation of
               release. The defendant shall warn any occupant that the premises may
               be subject to searches pursuant to this condition. Any search must be
               conducted at a reasonable time and in a reasonable manner. The
               United States probation officer may conduct a search when a reasonable
               suspicion exists that the defendant may have violated a condition of
               supervision or if there is a violation of law.


                                              2